By JUDGE A. CHRISTIAN COMPTON
In Virginia, the venue of a suit for divorce is a jurisdictional fact which must be properly alleged and fully proved. Blankenship v. Blankenship, 125 Va. 595 (1919). Rule 1:4(d) provides that every pleading shall state the facts on which the party relies iii numbered paragraphs. Subparagraph (j) of the same Rule instructs that the essential facts in any pleading should be stated in numbered paragraphs. It seems clear, therefore, that the essential jurisdictional facts may not be properly alleged by stating them in the caption of the Bill of Complaint.
In this suit, the plaintiff has laid the venue in this court by alleging in paragraph 2 of the Bill of Complaint that the parties last cohabited in the City of Richmond, Virginia. No proof has been furnished of that fact, but instead proof has been furnished that the defendant was a resident of this City at the commencement of the suit, which fact has not been alleged.
The authorities referred to in [counsel's] letter deal not with the manner in which jurisdictional facts may be alleged but merely speak to the requirement that the plaintiff, in the caption of the bill, furnish the name and address of each defendant.